Callahan, J.
(dissenting). I dissent and vote to reverse the judgment of conviction of defendant Miller, and to order a new trial, upon the ground that the evidence was insufficient to establish a completed larceny by her, even though it may have shown an attempt to commit that crime. As to the remaining defendants, I vote to reverse the judgments and to dismiss the informations upon the ground that the evidence was insufficient to establish beyond a reasonable doubt that these defendants knew that defendant Miller intended to steal the property involved.